The order filed October 29, 1993, with dissent, is ordered published.
The panel, with Judge Boochever dissenting, has voted to deny appellees’ petition for rehearing. Judges Noonan and O’Scannlain have voted to reject the suggestion for rehearing en banc and Judge Boochever has recommended acceptance of the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed.RApp.P. 35.
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED.